Citation Nr: 1410772	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a pulmonary and/or respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant

The Veteran's Spouse




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the period of the appeal, the RO granted service connection for bilateral hearing loss and bilateral tinnitus, in a July 2013 Rating Decision.  Therefore, the claims for service connection have been resolved and are no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a central office hearing.  A copy of the hearing transcript is of record and has been reviewed.


FINDING OF FACT

The board resolves reasonable doubt in the Veteran's favor by finding that pulmonary asbestosis is etiologically related to the in-service exposure to asbestos.






CONCLUSION OF LAW

The criteria for service connection for pulmonary asbestosis have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II. Legal Criteria - Service Connection

The Veteran contends that he is entitled to service connection for a pulmonary and/or respiratory disorder, to include as due to asbestos exposure.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009). 

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

In a July 2003 letter, H. K. S., a certified B-Reader wrote that his impression of the Veteran, after a chest x-ray, was that the Veteran had borderline pneumoconiosis/mild pulmonary asbestosis.  In a September 2003 letter, Dr. S. M. Z., a private physician, wrote that "[the Veteran] has pulmonary asbestosis.  This diagnosis is based on his occupational history of exposure to asbestos, abnormal chest x-rays, and abnormal pulmonary function tests."  However, the Board notes that both an April 2009 and a May 2013 Compensation and Pension (C&P) examination found no diagnosis or pathology of asbestos.  Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the evidence is, at a minimum, at least in equipoise, and thus satisfies the first element for service connection.  Id.; 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  According the Veteran's DD Form 214, his military occupational specialty (MOS) was as a hull maintenance technician for 20 years, working as a ship fitter and a pipefitter, therefore, exposure to asbestos is conceded.

The Veteran satisfies the third threshold element for service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In his September 2003 letter, Dr. S. M. Z. wrote that based on the Veteran's occupational history of exposure to asbestos, abnormal chest x-rays, and abnormal pulmonary function tests, it was his assessment that the Veteran had pulmonary asbestosis.  Because neither C&P examiner found any pathology for asbestos, they did not provide a nexus opinion.  As a result, resolving the benefit of the doubt in the Veteran's favor, the Board finds that there is a nexus between the Veteran's conceded asbestos exposure and his current pulmonary asbestosis.  Id.; 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  As such, service connection for a pulmonary and/or respiratory disorder, to include as due to asbestos exposure, is warranted.  38 C.F.R. §§ 3.102, 3.303 (2013).



ORDER

Service connection for pulmonary asbestosis is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


